Citation Nr: 0005924	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  96-43 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss and, if so, whether all the evidence both 
old and new warrants the grant of service connection.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eardrum perforation and, if so, whether all the evidence 
both old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to January 
1965 and from February 1991 to June 1991; he served on 
inactive duty as a member of the United States Air Force 
Reserves and Puerto Rico Army National Guard from 1964 to 
1991, with annual periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied entitlement to service 
connection for bilateral hearing loss, left eardrum 
perforation, and tinnitus.  The veteran appealed all of these 
issues.

This case was initially before the Board in February 1998.  
It remanded the case back to the RO for further evidentiary 
development.  It also found that the proper issue for 
adjudication was whether new and material evidence had been 
submitted to reopen claims for service connection for 
bilateral hearing loss, left eardrum perforation, and 
tinnitus, as entitlement to service connection for these 
conditions had been previously denied by the RO in a November 
1992 rating decision without timely perfection of an appeal.  
See 38 C.F.R. § 20.302(b)  (1999).

After completing the requested development, the RO, in a 
November 1999 rating decision, granted the veteran's claims 
for service connection for left ear hearing loss and 
tinnitus.  Therefore, those issues are no longer on appeal.

The RO addressed the issues of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for right ear hearing loss and left eardrum 
perforation in a November 1999 Supplemental Statement of the 
Case, continuing its denial of those claims.  Therefore, 
those issues are ready for appellate review.


FINDINGS OF FACT

1.  The veteran was denied entitlement to service connection 
for right ear hearing loss and left eardrum perforation in a 
November 1992 RO rating decision.  The reason for the RO's 
denial was that no evidence indicated that the conditions 
were incurred in or related to service.

2.  The veteran did not perfect an appeal of the November 
1992 decision within 60 days of the issuance of the Statement 
of the Case, or within 1 year of notification of the 
decision.

3.  No additional evidence has been received since the 
November 1992 rating decision indicating that right ear 
hearing loss or a left eardrum perforation was incurred in or 
related to service.


CONCLUSIONS OF LAW

1.  The November 1992 RO denial of service connection for 
right ear hearing loss and left eardrum perforation is a 
final decision.  38 U.S.C.A. § 7105  (West 1991); 38 C.F.R. 
§ 20.302(b)  (1999).

2.  Evidence received since the November 1992 rating decision 
is not new and material and, thus, that claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a)  (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The record shows that a rating decision denying a claim for 
service connection for right ear hearing loss and left 
eardrum perforation was rendered by the RO in November 1992.  
In that decision, the RO concluded that neither condition was 
incurred in or related to service.  The veteran was notified 
of this decision in April 1993.  He submitted a Notice of 
Disagreement in November 1993 and was issued a Statement of 
the Case in December 1993.  However, he did not perfect his 
appeal within 1 year of being notified or within 60 days of 
issuance of the Statement of the Case.  Thus, the November 
1992 RO decision is final.  38 C.F.R. § 20.302(b)  (1999).
II.  Regulatory provisions

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (1999).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires that the evidence show the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110  
(West 1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element.  Grottveit v. Brown,  5 Vet. App. 91, 92-93 (1993).

Once a claim for service connection has been finally denied, 
it may be reopened upon submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  ("If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.").  
"New and material evidence" is defined as that "not 
previously submitted to the agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a)  (1999).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  Id.

Historically, a third question was also presented, namely 
whether the additional evidence raised a reasonable 
possibility of changing the previous disallowance of the 
claim.  Evans, 9 Vet. App. at 283 (citations omitted);  
Manio, 1 Vet. App. at 145  (1991).  However, in Hodge v. 
West, the United States Court of Appeals for the Federal 
Circuit recently held that this third element for new and 
material evidence (i.e. that it raise a reasonable 
possibility of changing the previous disallowance) was not a 
reasonable interpretation of the regulatory provisions 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).  
Therefore, there no longer is a requirement that the new 
evidence provide a "reasonable possibility" of changing the 
outcome of the case.  However, if new and material evidence 
has been presented, the Board must then determine if a claim 
is well-grounded before it may reopen the claim and evaluate 
it on the merits.  Winters w. West, 12 Vet. App. 203  (1999); 
Elkins v. West, 12 Vet. App. 209  (1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

III.  Evidence

a.  Evidence received prior to November 1992

Service medical records show that the veteran had no hearing 
loss or eardrum perforations at the time of his initial entry 
into service, according to a March 1964 induction medical 
examination report.  His hearing was reported as 15/15 for 
whispered voice bilaterally.  Similarly, a December 1964 
separation medical examination report indicates no hearing 
loss or other defects.  Audiometric testing results showed 
normal hearing in both ears.

A July 1975 Army National Guard enlistment examination report 
also shows right ear hearing within normal limits and does 
not indicate a left perforated eardrum.  It indicates that 
the veteran's ears were "normal."  An August 1977 service 
outpatient record reflects that he was seen for left ear 
hearing loss after being at the firing range.  [Service 
personnel records show that he was on annual active duty for 
training at that time].  He reported dizziness and decreased 
hearing in the left ear.  Examination indicated that his 
tympanic membranes were intact.  Assessment was left ear 
hearing defect and otitis media.  An ear, nose, and throat 
consultation report shows that audiograms were within normal 
limits.

A March 1980 periodic examination report reflects normal ears 
with no noted hearing loss or eardrum perforation.  In 
reports of medical history dated January 1981, May 1981, and 
October 1984, the veteran admitted to hearing loss and ear 
trouble.  Medical examination reports from October 1984 and 
October 1988 show that his hearing was normal at those times; 
no eardrum perforations were noted.  A November 1988 report 
of medical history shows that the veteran had decreased 
auditory acuity on the left.

A January 1990 private medical record shows that the veteran 
had left serous otitis media and was being prepared for 
Pearley tube insertion.  Service records show that he 
underwent tube insertion in November 1990.  Private and 
service records show that he was seen for follow-up during 
March and April 1991.  A March 1991 outpatient record shows 
complaints of left ear problems.  It indicates that he had 
had a Pearley tube inserted in his left ear on several 
occasions due to clogging up of the ear.  An April 1991 
record shows that the tube was employed because the veteran 
had eustachian tube dysfunction and serous otitis media.  An 
April 1991 audiometric test report reflects mild left-sided 
involvement, but normal right ear hearing.

In August 1992, the RO received private medical records dated 
from October 1990 to June 1992.  They show replacement of a 
left ear Pearley tube in November 1990 and cleaning of the 
tube in February 1991 and April 1992.  Audiological 
examination reports from October 1990, February 1991, and 
March 1991, note no right ear hearing loss.

A July 1992 VA general medical examination report indicates, 
as medical history provided by the veteran, that he 
perforated his left eardrum.  Physical examination of the 
ears was normal, except for a tube located in the left 
eardrum.  Special ear, nose, and throat examination showed 
decreased left-sided hearing.  The veteran was status post 
tube insertion 5 times.  Physical examination revealed normal 
auditory canal and tympanic membrane on the right.  He had a 
Richard's tube noted through the tympanic membrane on the 
left with surrounding cerumen and crusting.  The tube seemed 
to be functioning well.  Tuning fork revealed a small left 
conductive hearing loss.  Assessment was left mixed hearing 
loss, status post placement of Pearley tube.  Audiological 
testing revealed normal hearing on the right for VA purposes.

b.  Evidence submitted since November 1992

Private medical records show office visits for the ears in 
February 1994 and March 1994.

The veteran testified at a personal hearing at the RO in 
March 1995.  During the hearing, he testified that he first 
injured his left ear in August 1977 during service.  He 
stated that he was not told that he had a left perforated 
eardrum.  He also stated that he had hearing loss, worse on 
the left.

A September 1999 VA audio examination report reflects that 
the veteran's claims file was reviewed and that he was 
treated for a left tympanic membrane perforation and left ear 
hearing loss in service.  Audiological examination revealed 
hearing within normal limits on the right and moderate mixed 
hearing loss on the left.  Word recognition was 96 percent 
correct on the right and 88 percent correct on the left.  VA 
ear disease examination shows that, on review of the service 
medical records, there was no documentation of a left eardrum 
perforation during service.  The veteran had complaints of 
left ear hearing loss and, later, eustachian tube 
dysfunction.  Physical examination revealed clear auditory 
and external ear canals bilaterally.  The right tympanic 
membrane was clear; the left one had a tube insertion.  The 
report reiterates that the veteran's right ear hearing was 
normal with minimal high-frequency loss.  Left ear hearing 
loss was mixed and moderate.  The opinion was that the 
veteran had sensorineural hearing loss on the left, which was 
likely related to noise exposure in service, and mixed 
hearing loss on the left and eustachian tube dysfunction, 
which were likely not related to noise exposure in service.


IV.  Analysis

As stated above, the veteran's claim seeking entitlement to 
service connection for right ear hearing loss and left 
eardrum perforation was finally denied by the RO in November 
1992.  Therefore, that claim may be reopened only if the 
Board finds that new and material evidence has been 
submitted.  38 U.S.C.A. § 5108  (West 1991); 38 C.F.R. 
§ 3.156(a)  (1999); Barnett v. Brown, 83 F.3d 1380  (Fed. 
Cir. 1996) (the Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented and, before the claim is reopened, the Board must 
find new and material evidence).

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans, 9 Vet. App. 
at 283 (citations omitted).  Here, the Board finds that most 
of the recently-submitted evidence is "new," in that it was 
not before the RO in November 1992.  However, the Board finds 
that none of the evidence is "material."  As stated above, 
in order to be "material," the evidence must be probative 
of the "issue at hand."  Id.  Here, the issue at hand is 
whether right ear hearing loss or left eardrum perforation 
was incurred in service.  In order to be "material," the 
additional evidence would have to address inservice 
incurrence of right ear hearing loss or a left eardrum 
perforation.  None of the additional evidence does so.  The 
1994 private medical records and September 1999 VA 
examination report do not show inservice right ear hearing 
loss or left eardrum perforation.  Even the veteran, during 
his March 1995 personal hearing, did not directly assert that 
these conditions were incurred in service.  When asked if he 
was claiming that he had right and left ear hearing loss, he 
replied "more on my left ear."  When asked if he was told 
by medical professionals during service that he had a left 
eardrum perforation, he replied "no."

The Board recognizes that the veteran, in essence, believes 
that he incurred right ear hearing loss and a left eardrum 
perforation in service.  However, this is not competent 
evidence that he was diagnosed with these conditions at that 
time.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
persons are not competent to offer medical opinions).  The 
Board also recognizes that the 1999 VA general medical 
examination report reflects that, after review of service 
medical records, the veteran was treated for a left eardrum 
perforation in service.  However, that statement is 
incorrect.  Careful review of service medical records by the 
Board shows no treatment for a left eardrum perforation.  In 
fact, examination after the veteran's August 1977 ear trauma 
specifically found that his tympanic membranes were intact.  
That there was no documented left eardrum perforation during 
service was noted in the ear disease portion of the 1999 VA 
examination report.

Overall, none of the additional medical evidence in the 
claims file supports the conclusion of inservice incurrence 
of right ear hearing loss or a left eardrum perforation.  
Therefore, the evidence is not "material" to the issue at 
hand, and the Board must deny the veteran's request to reopen 
his previously denied claim for entitlement to service 
connection for these conditions.

It is noteworthy that the Board also finds that the veteran 
does not even currently  have right ear hearing loss for 
purposes of VA disability benefits.  The law provides that, 
for purposes of VA benefits, "hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the [above] frequencies ... are 26 decibels or 
greater; or when speech recognition scores  ... are less than 
94 percent."  38 C.F.R. § 3.385  (1999).  Here, the most 
recent medical evidence shows puretone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
30
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  These findings do not meet the 
criteria for classification of a hearing "disability" for 
VA benefits purposes.  In fact, no medical evidence of 
record, at any time, shows right ear hearing loss meeting VA 
standards.  There is also no current evidence that the 
veteran has a left eardrum perforation.  
The veteran's representative argues that this case should be 
remanded pursuant to Hodge v. West, 155 F.3d 1356  (Fed. Cir. 
1998).  In Hodge, the Court of Appeals for the Federal 
Circuit held that a claim regarding new and material evidence 
must be adjudicated based on 38 C.F.R. § 3.156(a)  (1999), 
and not based on a judicially imposed requirement of "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Hodge, 155 F.3d at 1360.  However, in 
this case, the veteran was provided a verbatim recitation of 
§ 3.156, in the RO's November 1999 Supplemental Statement of 
the Case.  That Supplemental Statement of the Case also 
provided review of the veteran's claim based on § 3.156, and 
is completely devoid of any mention of the "reasonable 
possibility" language.  Therefore, the Board finds that the 
holding of Hodge was not violated and that a remand of this 
case is unwarranted.

Even though evidence is not found to be new and material, VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted to reopen a VA 
benefits claim through the presentment of new and material 
evidence.  Graves v. Brown, 9 Vet. App. 172 (1996) (per 
curiam), citing Robinette v. Brown, 8 Vet. App. 69 (1995).  
In this case, the RO fulfilled its obligation under section 
5103(a) in its Statement of the Case and Supplemental 
Statement of the Case, in which the veteran was informed that 
the reason for the denial of his claim was that no new and 
material evidence had been submitted.  Moreover, unlike the 
situation in Graves, the veteran has not put the VA on notice 
of the existence of any specific, particular piece of 
evidence that might be relevant and probative to this claim.

In light of the above, the Board must deny the veteran's 
claim.



ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for right ear 
hearing loss is not reopened.  The appeal on this issue is 
denied.  

New and material evidence not having been submitted, the 
claim for entitlement to service connection for a left 
eardrum perforation is not reopened.  The appeal on this 
issue is denied.




		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

